PER CURIAM.
Thomas Brown appeals from a jury verdict finding him a sexually violent predator pursuant to the Jimmy Ryce Act1 and involuntarily committing him. He specifically challenges the trial court’s finding of competency and the constitutionality of the Jimmy Ryce Act.
The trial court heard divergent expert opinions concerning Brown’s competency to proceed to trial and made a determination that the State’s expert was more credible. On appeal, it is not the function of this Court to substitute our judgment for that of the trial court. State v. Wilford, 720 So.2d 617, 618-19 (Fla. 5th DCA 1998). Additionally, we reject Brown’s challenge *1035to the Jimmy Ryce Act. See Westerheide v. State, 831 So.2d 93 (Fla.2002).
AFFIRMED.
SAWAYA, COHEN and JACOBUS, JJ., concur.

. § 394.910, et seq., Fla. Stat. (2008).